
	
		I
		112th CONGRESS
		1st Session
		H. R. 3041
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Cooper (for
			 himself, Mr. Davis of Kentucky,
			 Mr. Paul, and
			 Mr. Smith of Texas) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend chapter 111 of title 28, United States Code, to
		  limit the duration of Federal consent decrees to which State and local
		  governments are a party, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Consent Decree Fairness
			 Act.
		2.FindingsCongress finds that the United States
			 Supreme Court, in its unanimous decision in Frew v. Hawkins, 540 U.S. 431
			 (2004), found the following:
			(1)Consent decrees may lead to federal
			 court oversight of state programs for long periods of time even absent an
			 ongoing violation of federal law,. 540 U.S. 431, 441.
			(2)If not
			 limited to reasonable and necessary implementations of federal law, remedies
			 outlined in consent decrees involving state officeholders may improperly
			 deprive future officials of their designated legislative and executive
			 powers.. 540 U.S. 431, 441.
			(3)The federal
			 court must exercise its equitable powers to ensure that when the objects of the
			 decree have been attained, responsibility for discharging the State’s
			 obligations is returned promptly to the State and its officials. . 540
			 U.S. 431, 442.
			(4)As public
			 servants, the officials of the State must be presumed to have a high degree of
			 competence in deciding how best to discharge their governmental
			 responsibilities.. 540 U.S. 431, 442.
			(5)A State, in
			 the ordinary course, depends upon successor officials, both appointed and
			 elected, to bring new insights and solutions to problems of allocating revenues
			 and resources. The basic obligations of federal law may remain the same, but
			 the precise manner of their discharge may not.. 540 U.S. 431,
			 442.
			3.Limitation on
			 consent decrees
			(a)In
			 generalChapter 111 of title 28, United States Code, is amended
			 by adding at the end the following:
				
					1660.Consent
				decrees
						(a)DefinitionIn
				this section, the term consent decree—
							(1)means any order imposing injunctive or
				other prospective relief against a State or local government, or a State or
				local official against whom suit is brought, that is entered by a court of the
				United States and is based in whole or part upon the consent or acquiescence of
				the parties; and
							(2)does not
				include—
								(A)any private
				settlement agreement;
								(B)any order arising
				from an action filed against a government official that is unrelated to his or
				her official duties;
								(C)any order entered
				by a court of the United States to implement a plan to end segregation of
				students or faculty on the basis of race, color, or national origin in
				elementary schools, secondary schools, or institutions of higher education;
				and
								(D)any order entered
				in any action in which one State is an adverse party to another State.
								(b)Limitation on
				duration
							(1)In
				generalA State or local government, or a State or local official
				who is a party to a consent decree (or the successor to that individual) may
				file a motion under this section with the court that entered the consent decree
				to modify or terminate the consent decree upon the earliest of—
								(A)4 years after the
				consent decree is originally entered by a court of the United States,
				regardless of whether the consent decree has been modified or reentered during
				that period;
								(B)in the case of a
				civil action in which a State or an elected State official is a party, the date
				of expiration of the term of office of the highest elected State official who
				is a party to the consent decree;
								(C)in the case of a
				civil action in which a local government or elected local government official
				is a party, the date of expiration of the term of office of the highest elected
				local government official who is a party to the consent decree;
								(D)in the case of a
				civil action in which the consent to the consent decree was authorized by an
				appointed State or local official, the date of expiration of the term of office
				of the elected official who appointed that State or local official, or the
				highest elected official in that State or local government; or
								(E)the date otherwise
				provided by law.
								(2)Burden of
				proof
								(A)In
				generalWith respect to any motion filed under paragraph (1), the
				burden of proof shall be on the party who originally filed the civil action to
				demonstrate that the denial of the motion to modify or terminate the consent
				decree or any part of the consent decree is necessary to prevent the violation
				of a requirement of Federal law that—
									(i)was actionable by
				such party; and
									(ii)was addressed in
				the consent decree.
									(B)Failure to meet
				burden of proofIf a party fails to meet the burden of proof
				described in subparagraph (A), the court shall terminate the consent
				decree.
								(C)Satisfaction of
				burden of proofIf a party meets the burden of proof described in
				subparagraph (A), the court shall ensure that any remaining provisions of the
				consent decree represent the least restrictive means by which to prevent such a
				violation.
								(3)Ruling on
				motion
								(A)In
				generalThe court shall rule expeditiously on a motion filed
				under this subsection.
								(B)Scheduling
				orderNot later than 30 days after the filing of a motion under
				this subsection, the court shall enter a scheduling order that—
									(i)limits the time of
				the parties to—
										(I)file motions;
				and
										(II)complete any
				required discovery; and
										(ii)sets the date or
				dates of any hearings determined necessary.
									(C)Stay of
				injunctive or prospective reliefIn addition to any other orders
				authorized by law, the court may stay the injunctive or prospective relief set
				forth in the consent decree in an action under this subsection if a party
				opposing the motion to modify or terminate the consent decree seeks any
				continuance or delay that prevents the court from entering a final ruling on
				the motion within 180 days after the date on which the motion is filed.
								(c)Other Federal
				court remediesThe provisions of this section shall not be
				interpreted to prohibit a Federal court from entering a new order for
				injunctive or prospective relief to the extent that it is otherwise authorized
				by Federal law.
						(d)Available State
				court remediesThe provisions of this section shall not prohibit
				the parties to a consent decree from seeking appropriate relief under State
				law.
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 111 of title 28,
			 United States Code, is amended by adding at the end the following:
				
					
						1660. Consent
				decrees.
					
					.
			4.General
			 Principles
			(a)No effect on
			 other laws relating to modifying or vacating consent
			 decreesNothing in the amendments made by section 3 shall be
			 construed to preempt or modify any other provision of law providing for the
			 modification or vacating of a consent decree.
			(b)Further
			 proceedings not requiredNothing in the amendments made by
			 section 3 shall be construed to affect or require further judicial proceedings
			 relating to prior adjudications of liability or class certifications.
			5.DefinitionIn this Act, the term consent
			 decree has the meaning given that term in section 1660(a) of title 28,
			 United States Code, as added by section 3 of this Act.
		6.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act and apply to any consent decree regardless of—
			(1)the date on which
			 the order of the consent decree is entered; or
			(2)whether any relief
			 has been obtained under the consent decree before such date of
			 enactment.
			
